Citation Nr: 1631074	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1980 and from December 1990 to February 1991 with additional service in the Army Reserve between June 1980 and December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

In January 2013 and October 2014, the Board remanded the claim for further development.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral hand disorder has been raised by the Veteran in a May 2011 statement, acknowledged by the RO in correspondence the same month.   The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, best diagnosed as schizoaffective disorder, bipolar type, manifested greater than one year after active service and is not caused or aggravated by any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In July 2009, the RO provided a pre-decision notice that met the requirements to substantiate a claim for service connection.  VA has obtained the Veteran's service personnel and treatment records, VA outpatient treatment records, and the results of an August 2015 VA mental health record review and opinion.  The Veteran submitted several personal statements, records and letters from private medical providers, and statements from her daughter and fellow soldier that have been associated with the electronic claims file with a waiver of consideration by the agency of original jurisdiction for evidence submitted after the most recent supplemental statement of the case.  The Veteran has not identified any shortcomings in VA's duty to notify and assist or conduct of the Board and RO hearings with respect to the issue on appeal.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.





II. Analysis

The Veteran served as a U.S. Army vehicle driver, traffic manager, administrator, and chaplain's assistant.  She contended in written statements and hearing testimony that she experiences a mental health disorder that first manifested during active duty or was caused by stressful events during active service.  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses as defined in 38 C.F.R. § 3.384 (2015) are considered chronic disabilities for this purpose.  

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Provisions of law relevant to combat or fear of hostile military or terrorist activity are not applicable in this case because the Veteran did not serve in a combat, hostile, or terrorist threat environment.  
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that she experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)(DSM-IV).  [Parenthetically, when a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125(a); see 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  As this case was certified to the Board in December 2012, the DSM-IV    applies].  
 
Although the Veteran contended that she has PTSD caused by non-combat events in service, the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Contentions and Lay Statements

The Veteran reported the circumstances of her active service and the onset of symptoms of a mental health disorder in several written statements and in testimony during an RO and Board hearing. She also submitted statements from her daughter and a fellow soldier.  

In a June 2009 claim, the Veteran noted that she had experienced "voices talking to me" starting in May 1979.  In July 2009, the Veteran noted that she had been hospitalized at Fort Polk, Louisiana, for a disorder of her hands but had also seen a psychiatrist for mood swings.  She noted that her military records should show a history of "outbursts" and a diagnosis of schizophrenia.  In statements in July 2009 and another received in November 2014, a fellow soldier noted that while under hospital treatment from a reaction to immunizations, the Veteran was diagnosed by a psychiatrist as schizophrenic.  The soldier noted that after service the Veteran had several interactions with police because of a problem controlling emotions and temper, was always angry, and mentally unstable.  

In an October 2010 statement, the Veteran asserted that several months passed before she was sent home from Fort Polk.  After service, she heard "voices telling her to kill if a person made her angry," feelings that she had never had until she was ordered to go to war.   In another statement two weeks later, the Veteran reported that she had been notified of her Reserve unit mobilization just before Christmas in 1990 and had to leave her 10 year old daughter with her mother who had recently experienced a stroke.  She also noted that her unit was equipped with defective equipment that contributed to the stress and resulted in dreams that she "would be shot and killed in Iraq and that my parents would die of illness and then my child would grow up without nobody to watch over [her].  The dreams would end with me burning in Hell."  She further reported that during service her male counterparts "attempt[ed] to demand sexual favors," that she "would vomit with no warning just because of the stress," and that "I began to hearing [sic] voices...[that] told me to kill people when I got mad.  I was diagnosed with schizophrenia by a military psychologist, and he was the one that [t]old me I should apply for PTSD."  

During a September 2011 hearing before a Decision Review Officer at the RO, the Veteran testified that nothing adverse occurred during her initial military training or service in Germany in 1979-80.  However, later in the hearing, she reported that on one occasion in Germany she received military discipline for throwing a typewriter in anger at a noncommissioned officer.  She stated that she was assigned to a Reserve hospital unit when she was notified a week before Christmas 1990 that she would be deployed the following week.  She was a single mother and had turned over custody of her daughter to her mother who had diabetes and Alzheimer's disease.  After being hospitalized at Fort Polk for a reaction to immunizations, she was placed on medical hold because of a hand disorder and remained at that post for eight months while her unit moved to Southwest Asia.  Her military supervisor, a Captain, sent her to a psychiatrist who spoke to her about her family situation, made her feel comfortable, and assisted in helping her leave the Army with an honorable but not a medical or psychological discharge.  After service, she reported working as a security officer until the present.   She testified that about a month and a half after discharge, she started hearing voices telling her to kill persons who made her mad. 

During the March 2013 Board hearing, the Veteran similarly described her military experiences, acknowledged that she served at Fort Polk only from December 1990 to February 1991, and again reported that she had seen a military psychiatrist while at that post.  She further testified that after service she received treatment at a VA clinic but was not satisfied with the care and then sought private treatment starting one year earlier (2012).  

In a November 2014 letter, the Veteran's daughter, now a licensed social worker, noted that as long as she could recall, the Veteran (her mother) experienced mood swings, violent anger outbursts, impulsivity, auditory hallucinations, and bouts of depression.  She noted that the Veteran consistently referred to various military experiences that triggered the thoughts and actions, and that she believed the experiences impacted her mother's mental health and well-being.  

Service Records      

Service personnel records show that the Veteran served on active duty in Germany until June 1980 and continued to complete a Reserve service obligation.  She reenlisted in 1985 with a new service obligation to April 14, 1991.  There is no record of any military discipline.  In June 1987, the Veteran filed a report indicating that any extended active duty would create an "extreme personnel (sic) hardship."  However, the Veteran satisfactorily complete several annual training periods of approximately two weeks each at locations away from home base.  The Veteran received several achievement awards and was promoted to the rank of sergeant (E-5) during Reserve service in June 1990, and a computerized record showed that she was deployable.  At that time, the Veteran was serving as a chaplain's assistant in a field hospital unit in Nebraska. 

Orders issued on December 20, 1990 directed the Veteran's involuntary transfer from the Reserve field hospital to the active duty Army hospital at Fort Polk, Louisiana, in support of Operation Desert Shield.  The orders included nineteen other officers and noncommissioned officers but not the entire unit. There was no indication that his group was tasked with overseas deployment at that time. 

On December 28, 1990, the Veteran applied for a transfer to the Individual Ready Reserve for humanitarian reasons because she was the single mother of a 10 year old daughter and was unable to establish guardianship.  The application included a letter dated November 30, 1990 from a private physician noting that the Veteran's mother was in chronically poor health due to hypertension, cystitis, back ache, and abdominal pain.  The application also included a January 6, 1990 letter from an Army officer who was a member of the Veteran's Reserve unit.  The officer acknowledged that she did not know the Veteran prior to mobilization but had recently observed the Veteran's distress over family problems that included her mother's illness and inability to care for her daughter.  The officer recommended that the Veteran be released from service.  The next day on January 7, 1991, the Veteran's unit commander recommended a hardship discharge for inability to provide guardianship for a dependent child.  On January 30, 1991, the Veteran's application was granted, and she received an honorable hardship/dependency discharge with transfer to home on February 4, 1991.   None of the records mention any medical or behavioral problems other than concern for the care of her daughter.  

Service treatment records are entirely silent for any symptoms, diagnoses or treatment for a mental health disorder.  In March 1985 reenlistment, March 1989 quadrennial, and undated "mobilization" examinations, the Veteran denied any depression, excessive worry, or nervous trouble, and the examiner noted no psychiatric abnormalities.  

Following mobilization, on December 29, 1990, the Veteran was admitted to the hospital at Fort Polk after experiencing headaches and dizziness following gamma globulin, tetanus, and smallpox immunizations.  A physician noted the results of a comprehensive admission examination that were entirely negative other than that the patient was "not adjusting to hospitalization very well."  The Veteran was treated for a skin rash and prescribed surface ointment.  Clinicians diagnosed reaction to vaccine, released the Veteran the next day with duty in quarters for another 24 hours, and found that the Veteran was medically deployable.  There was no mention of any behavioral or mental health complaints or symptoms.  The Veteran was not on medical hold for any reason. 





Post-service VA and Private Treatment Records

In December 1992 in support of a claim for service connection for joint pain and skin rash, the Veteran underwent a VA general medical examination that was silent for any behavioral or mental health symptoms. 

In May 2009, the Veteran started receiving primary care at a VA facility.  A VA physician's assistant (PA) noted that records had been received from a university medical center for care from 2007-08 and that the Veteran reported no medical care for "quite some time."  The Veteran reported issues with anger and hearing voices two to three times per week since her deployment in the 1990s but had not told anyone about it except for a good friend and fellow soldier who urged her to seek care.  The Veteran was examined by a VA social worker who noted the Veteran's reports that she worked as a security officer and that the voices told her to hurt others who make her angry.  A VA psychiatrist noted the Veteran's report of mood episodes since age 12 characterized by a history of "getting hyper, high energy and activity, racing mind and irritability" but denied any sexual trauma.  She reported more recent events of irritability, crying, and snapping at people with stress from caring for ill parents.  Her daughter was an adult living in another state.   The psychiatrist noted a "likely" diagnosis of bipolar disorder and prescribed medication.  He noted that the Veteran appeared to have a largely untreated mental illness worsening since the past ten years characterized by mood episodes of mania and depression.  There was no mention of any specific events in service other than that she was in the Army in 1990-91.  In October 2009, the VA PA noted the Veteran's report of a stable mood while using the medication.  She reported that she talked frequently with a friend and was still dealing with stressful personal and financial issues. 

In April 2012, a private primary care physician noted the following on a prescription pad: "Patient served in the Army from 1979-1991.  She was deployed in Iraq in 1991.  Patient attributes her mental health illness to having been in the military." 

On a memo pad received in July 2012, a private psychiatrist noted, "Axis I Schizoaffective D/O, bipolar type and Chronic Adjustment Disorder at least likely as not related to military service."  In a more formal letter to a county veterans service officer later in July 2012, the psychiatrist noted that she reevaluated the Veteran two days earlier, reviewed more of the history, assessed the symptoms, and diagnosed schizoaffective disorder, bipolar type that first emerged while stationed at Fort Polk while on active duty.  The psychiatrist noted that the Veteran did not have PTSD, but that the symptoms of mood swings, irritability, manic episodes, and paranoia had been chronic dating prior to 1991 and that the stress experienced in the Army exacerbated their presentation.  The psychiatrist did not elaborate on the nature of the stress reported to her by the Veteran.  The psychiatrist explained that the Veteran did not seek care in the Reserves because of poor insight into the symptoms and was focused on her role as a single parent. 

A single treatment record from the private psychiatrist dated in March 2013 contained the notes of a short treatment session in which the Veteran reported feeling anxious about an upcoming VA examination, a recent anger episode, mood swings, and grief over the recent death of her mother but no auditory hallucinations for the previous two months.  The only records the psychiatrist noted as reviewed were "letters from VA." In an attached letter, the psychiatrist again expressed her opinion that the Veteran's schizoaffective disorder, bipolar type was related to her military experience and was undiagnosed and under-treated to date. 

In another letter dated in December 2014, the psychiatrist noted that there was no change in the Veteran's schizoaffective disorder and that the manifestations were consistent with the record, exhibited a pattern that has been documented, and were consistent with the Veteran's statements.  The psychiatrist noted that there were no other salient events or similar critical issues in her life to have precipitated or exacerbated the mental health issues that emerged as a result of military service.  

In October 2014, the Board remanded the claim in part to obtain a VA examiner's review of the entire record including the lay statements, service records, VA and private medical records and letters and the Veteran's hearing testimony. 

In January 2015, a VA psychologist acknowledged the specific instructions from the Board and noted a review of the electronic claims file.  The psychologist found after a review of all the information that there was no nexus between the Veteran's current diagnosis because the military records were "vacant as to any mental health treatment or reference to mental health issues." 

In a June 2015 letter, the private psychiatrist noted that she had been treating the Veteran since July 2012 and reviewed but disagreed with the January 2015 VA opinion.  She referred to her September 2012 rationale and her experience evaluating military related trauma.  She explained that veterans may deny, minimize or refuse mental health evaluation or intervention if they believe their service career may be jeopardized which was why the military records did not clearly document her symptoms.  The Veteran reported to her that she distrusted military authority figures and did not feel comfortable sharing her mental status with all providers but was able to do so to her in private practice.  She noted, "It is my opinion that she was credible in her reporting to me."  The psychiatrist did not describe the nature and details of that reporting.  

In records of private primary care from January to September 2015, the Veteran's private physician noted that she had not been seen since 2013, but continued to experience anxiety and depression especially during anniversaries of her mother's death in September 2012 and during episodes when she stopped her medication.  The physician referred to the Veteran's work as a security officer, but it was not clear whether that work was continuing at the time of his treatment. 

Analysis

The Board finds that service connection for an acquired psychiatric disorder, best diagnosed as schizoaffective disorder, bipolar type with episodes of anxiety and depression is not warranted.  (Likewise, as the Veteran's diagnoses do not include PTSD, VA benefits based on that illness is not warranted.)  

As the record clearly establishes a diagnosis since May 2009, the first element of service connection, a current diagnosis, is met.  However, the Board finds that there is insufficient evidence of an event or injury that caused or aggravated the disorder in service, or the onset of symptoms during active duty, within one year after active duty, or a continuity of symptoms for many years after active duty. 

The Veteran is competent to describe her symptoms such as auditory hallucinations, mood swings, irritability, lack of anger control, and depression.  However, the Board places low probative weight on many of her assertions of events in Reserve and active service and the timing of onset of symptoms because they were expressed inconsistently and are inconsistent with the record.  

The Veteran was never deployed to Iraq, nor was there any indication that she was about to deploy.  She did not spend months while mobilized in Louisiana and was never on medical hold.  The Veteran's and fellow soldier's report of a diagnosis of schizophrenia by a psychiatrist during hospitalization for one overnight stay in December 1990 is not consistent with the records.  Although the Veteran might have received some counseling during the very short pendency of her request for a humanitarian discharge, a diagnosis of a significant psychosis would have been clearly recorded in hospital or clinical records and mentioned in the documents associated with the discharge.  In fact, the Veteran would more likely have been held at that hospital for psychiatric treatment or at least referred to private providers, none of which is shown in the records.  These reports of an examination by a psychiatrist and diagnosis of schizophrenia in service are contrary to the opinion of the private psychiatrist that the Veteran avoided revealing her symptoms to military clinicians.  The claim that sexual harassment and poor equipment added to her stress is also not credible because she later denied any sexual trauma and was never under orders to deploy to a combat zone.  

The Veteran's discharge was strictly at her request for humanitarian and dependency issues well known to her and the Army prior to mobilization, and was granted less than two weeks from her arrival at Fort Polk.  The Veteran received exactly what she requested and was back home in little more than one month, not much longer than her previous periods of annual active duty for training.  The discharge was only slightly more than two months from the end of her obligated Reserve service.  Other than completely normal concern for the care of her 10 year old daughter, the Board finds no credible/probative indication of the presence of psychiatric symptoms in service.  

In addition, the Board finds that the Veteran's reports of auditory hallucination since May 1979, irritability, and lack of anger control throughout her service is not credible.  The Board does not rely only on the lack of treatment for any symptoms but also because these reports were made retroactively after diagnoses well after service and are inconsistent with all denials of any symptoms in several medical history questionnaires and examinations and her excellent performance, awards, reenlistment, and promotions to a supervisory pay grade.  There is no record of military discipline or any indication of chronic lack of anger control that would have otherwise impaired promotion, reenlistment, and assignment to duty as a chaplain's assistant.  

The Board also places low weight on the private psychiatrist's opinion that the Veteran distrusted military medical providers and suppressed her symptoms in order to protect her career as this has no basis in the record and is somewhat self-serving, suggesting that only non-military medical providers can properly trusted to address mental health issues.  The Veteran was herself a noncommissioned officer, an excellent performer, and selected as a chaplain's assistant, an occupation requiring attention to the needs of a minister and the soldiers he or she served.  In this position, the Veteran would have had ample opportunity to seek confidential counseling without any jeopardy of her career.  Moreover, she acknowledged to the Army prior to any mobilization orders that she was a single mother and had sole child care duties.  She was always well aware than any career ambitions would be limited by these duties, which is exactly what ended her service.  Moreover, the reporting of symptoms to military clinicians, even if those symptoms were mild, would have made early treatment available and effective, thus prolonging a successful military career.  

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, supra.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board places low probative weight on the private psychiatrist's opinion that the Veteran's schizoaffective disorder was generally caused by active service because the opinion fails to detail its basis; specifically, what aspects of service were told to her by the Veteran and why they caused or aggravated the current psychosis.  The psychiatrist only generally referred to experiences in service and did not acknowledge that the very short period of active duty in 1990-91 lacked any actual stressful events other than a short period away from home.  Moreover, the psychiatrist noted that there had been no other stressful experience in the Veteran's life but failed to mention the chronic illness and ultimate death of the Veteran's mother that were noted in the VA and private primary care records or address any other possible causes for psychoses.  In substance, the psychiatrist simply ratified the Veteran's reports of her experiences and beliefs of a vague connection to military service. 

The Board also places low probative weight on the Veteran's hearing testimony and reports to her private psychiatrist that she experienced auditory hallucinations, lack of anger control, and irritability since 1979 and continuously after her service in 1991.  The Board does not rely only on the lack of treatment but also on the denials of any such symptoms on multiple examinations, the Veteran's excellent performance record, and the missed opportunities for counseling for these significant symptoms at the time of her hospitalization in 1991 and during the VA general medical examination in 1992.  Moreover, these symptoms, had they been present, would not be compatible with employment as a security officer, an occupation requiring patient and professional interactions with people.  Therefore, the Board finds that the symptoms for which she first sought VA treatment in 2009 did not manifest in service and did not continue for many years after service.  

Although very brief, the Board finds greater probative weight in the opinion of the VA psychologist who, unlike the private psychiatrist and primary care physician, reviewed all the evidence including the service personnel records that accurately document the Veteran's military service and the service treatment records that are silent for any precursor symptoms when the opportunity and advantage to the Veteran to seek care was available.  The Board agrees that these records do not support the conclusion that the Veteran's current psychiatric disorder was incurred in service, or to a degree of 10 percent within one year of active service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


